DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/2/2020, 12/3/2020, 4/21/2021, 6/15/2021, and 11/15/2021 have been entered and considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 17, 25, 32, 35, and 50 of copending Application No. 16/813,635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are anticipated by claims 3, 17, 25, 32, 35, and 50 of copending Application No. 16/813,635. Please see the side by side comparisons below and their accompanying explanations.
Claim 1 of the Instant Application
Claim 3 of Application No. 16/813,635
1. A method of wireless communication of a first node, comprising: 
1. A method of wireless communication of a first node, comprising: 
	transmitting a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or 

	receiving a semi-static resource allocation from the CU based on the at least one multiplexing capability; and
	receiving a semi-static resource allocation from a central unit (CU) based on at least one multiplexing capability of the first node; 
	communicating with a second node based on the semi-static resource allocation; 
	communicating with a second node based on the semi-static resource allocation; 

	modifying at least one of a beamwidth or direction of at least one of a transmission beam or a reception beam based on a local interference measurement; and 

	transmitting a change request to the CU to modify the semi-static resource allocation; 
	wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD); and 
	wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD); and 
	wherein the at least one multiplexing capability is with respect to one or more 


3. The method of claim 1, further comprising: 	transmitting a report to the CU, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; 	wherein the semi-static resource allocation is received based on the report.

	Regarding claims 1, 24, 34, and 57, as can be seen by the above comparison, claim 3 of copending Application No. 16/813,635 contains an almost identical limitation corresponding to every limitation of claim 1 of the instant application. Claim 3 (as well as substantially similar apparatus claims 25 and 35) of copending Application No. 16/813,635 thus anticipates claim 1 of the instant application. The same analysis applies for claims 24, 34, and 57 of the instant application and claims 25 and 36 of copending Application No. 16/813,635, which are directed to substantially similar apparatus and computer-readable medium claims. Claims 3, 25, and 35 thus anticipate claims 1, 24, 34, and 57 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 of the Instant Application
Claim 14 of Application No. 16/813,635

17. A method of wireless communication at a central unit (CU), comprising: 
	receiving a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; and 
	(see similar limitation in claim 17 in the last row)
	transmitting to the first node a semi-static resource allocation based on the at least one multiplexing capability for communication of the first node with a second node; 
	transmitting to a first node a semi-static resource allocation based on at least one multiplexing capability of the first node for communication of the first node with a second node; and 

	receiving a change request from the first node to modify the semi-static resource allocation, wherein the change request is based at least on a modification of at least one of a beamwidth or direction of at least one of a transmission beam or a reception beam based on a local interference measurement; 
	wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM), and wherein the 


	wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node.

17. The method of claim 14, further comprising: 	receiving a report from the first node, wherein the report includes the at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; and 	wherein the semi-static resource allocation is transmitted based on the report.


	Regarding claims 14, 30, 47, and 58, as can be seen by the above comparison, claim 17 of copending Application No. 16/813,635 contains an almost identical limitation corresponding to every limitation of claim 14 of the instant application. Claim 17 (as well as substantially similar apparatus claims 25 and 35) of copending Application No. 16/813,635 thus anticipates claim 1 of the instant application. The same analysis applies for claims 24, 34, and 58 of the instant application and claims 32 and 50 of copending Application No. 16/813,635, which are directed to substantially similar apparatus and computer-readable medium claims. Claims 17, 32, and 50 thus anticipate claims 14, 30, 47, and 58 of the instant application.Regarding claims 2-13, 15-23, 25-29, 31-33, 35-46, and 48-56, the claims are rejected because they depend from rejected independent claims 1, 14, 24, 30, 34, and 47 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 57-58, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 57-58 each recite a “computer-readable medium,” which nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory.  Further, the USPTO Official Gazette from week #8 of 2010 (Feb 23, 2010), Volume 1351 page 212 specifically explains that the addition of the term “non-transitory" before the computer-readable medium will alleviate any issues with 35 USC 101 rejections, since the claims would no longer cover non-statutory subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 24, 34, and 57, the claims recite “transmitting a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node.” Such claim language thus recites that “the report” alternatively includes “at least one multiplexing capability of the first node” or “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” and thus does not appear to require transmission of “at least one multiplexing capability of the first node” in the event that the report includes “at least one multiplexing capability condition for the at least one multiplexing capability of the first node.” However, the claims go on to recite “receiving a semi-static resource allocation from the CU based on the at least one multiplexing capability,” and it is unclear how the CU would be able to transmit a semi-static resource allocation “based on the at least one multiplexing capability” when the report received by the CU does not contain “the at least one multiplexing capability” (because the report instead alternatively contains “at least one multiplexing capability condition for the at least one multiplexing capability of the first node”). For instance, it is unclear if “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” is intended to inherently include “at least one multiplexing capability” even though the alternative claim language appears to discuss the at least one multiplexing capability and the at least one multiplexing capability condition as separate pieces of data. Claims 1, 24, 34, and 57 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly as written wherein “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” does not also include “at least one multiplexing capability” Regarding claims 14, 30, 47, and 58, the claims recite “receiving a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node.” Such claim language thus recites that “the report” alternatively includes “at least one multiplexing capability of the first node” or “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” and thus does not appear to require transmission of “at least one multiplexing capability of the first node” in the event that the report includes “at least one multiplexing capability condition for the at least one multiplexing capability of the first node.” However, the claims go on to recite “transmitting to the first node a semi-static resource allocation based on the at least one multiplexing capability for communication of the first node with a second node,” and it is unclear how the CU would be able to transmit a semi-static resource allocation “based on the at least one multiplexing capability” when the report received by the CU does not contain “the at least one multiplexing capability” (because the report instead alternatively contains “at least one multiplexing capability condition for the at least one multiplexing capability of the first node”). For instance, it is unclear if “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” is intended to inherently include “at least one multiplexing capability” even though the alternative claim language appears to discuss the at least one multiplexing capability and the at least one multiplexing capability condition as separate pieces of data. Claims 14, 30, 47, and 58 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims broadly as written wherein “at least one multiplexing capability condition for the at least one multiplexing capability of the first node” does not also include “at least one multiplexing capability” because the claims appear to recite each as separate pieces of data.	Regarding claims 2-13, 15-23, 25-29, 31-33, 35-46, and 48-56, the claims are rejected because 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12, 14-22, 24, 28, 30-32, 34-35, 40-45, 47-55, and 57-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant).	Regarding claims 1, 24, 34, and 57, Choi teaches a method, computer-readable medium storing computer executable code (The functionality of the IAB node may be implemented using a processor that executes instructions stored in memory; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]), and an apparatus for wireless communication, the apparatus being a first node (An IAB node (such as at least IAB node 302, 402, or 502 depicted in at least Figs. 3-5 respectively); Choi; Figs. 3-5 and 9; [0010], [0113]-[0116]), comprising: 	a memory (The functionality of the IAB node may be implemented using a processor; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]); and 	at least one processor coupled to the memory (The functionality of the IAB node may be implemented using a processor that executes instructions stored in memory, and such a memory may be broadly reasonably interpreted as being coupled to the processor. The Examiner would also like to note that such a processor and memory may also be broadly reasonably interpreted as the corresponding structure for all of the means plus function limitations recited in independent claim 24; Choi; Figs. 3-5 and 9; [0033], [0113]-[0116]) and configured to: 		transmit a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (As can be seen in at least paragraph [0059], capability information including an indication of the multiplexing technique of the IAB node (i.e., at least one multiplexing capability of the first node) may be transmitted from the IAB node to the base station. As can be seen in at least paragraph [0010], the base station may include a central unit (CU). The IAB node may thus be broadly reasonably interpreted as transmitting a report to a central unit (CU), wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; Choi; Figs. 3-5; [0010], [0059]); 		receive a semi-static resource allocation from the CU based on the at least one multiplexing capability (As can be seen in at least paragraph [0010], an IAB node may receive a message allocating at least one resource to be used by the IAB node from a base station that may include a CU. As can be seen in at least paragraph [0059], resources may be allocated based on the multiplexing capability received from the IAB node. The IAB node may thus be broadly reasonably interpreted as receiving a semi-static resource allocation from the CU based on the at least one multiplexing capability; Choi; Figs. 3-5; [0010], [0059]); and 		communicate with a second node based on the semi-static resource allocation (As can be seen in at least Fig. 4, the IAB node 402 may communicate with IAB node 403 using allocated resources and the allocated multiplexing technique. At least Figs. 3, 5, and 6 also depict communication between an IAB node (e.g., IAB node 302, 502, or #1) and another node that may be broadly reasonably interpreted as a second node (e.g., IAB node 303, 503, or #2). The IAB node may thus be broadly reasonably interpreted as communicating with a second node based on the semi-static resource allocation; Choi; Figs. 3-5; [0010], [0059], [0068]); 		wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM) (As can be seen in at least paragraph [0059], multiplexing techniques may include SDM and FDM; Choi; Figs. 3-5; [0010], [0059]), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD) (As can be seen in at least paragraph [0045], the IAB node has unidirectional transmission/reception characteristics (i.e., half duplex constraint). The multiplexing technique being used (e.g., SDM) may thus be broadly reasonably interpreted as including at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD); Choi; Figs. 3-5; [0010], [0045], [0059]); and 		wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node (As can be seen in at least paragraphs [0045]-[0046] and Fig. 5, the multiplexing technique may be with respect to transmission in the uplink direction (uplink data from the MT of the IAB node to the DU of the parent IAB node) or the downlink direction (downlink data from the DU of the IAB node to the MT of the child IAB node). The at least one multiplexing capability may thus be broadly reasonably interpreted as being with respect to one or more transmission direction combinations of the first node; Choi; Figs. 3-5; [0010], [0045]-[0046], [0059], [0079]).	Regarding claims 2 and 35, Choi teaches the limitations of claims 1 and 34 respectively.	Choi further teaches the first node includes a mobile terminal (MT) and a distributed unit (DU) (As can be seen for instance in at least Fig. 5, the IAB node may include a MT and a DU; Choi; Figs. 3-5; [0010], [0078]-[0079]), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (As can be seen in at least Fig. 5, one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception; Choi; Figs. 3-5; [0010], [0078]-[0079]).	Regarding claims 7 and 40, Choi teaches the limitations of claims 1 and 34 respectively.	Choi further teaches the at least one multiplexing capability condition comprises at least one of: 	one or more beams to be used for SDM; or 	a link budget of the first node (The Examiner would like to note that the independent claims require that the report include at least one multiplexing capability of the first node or at least one multiplexing capability condition for the at least one multiplexing capability of the first node in the alternative. It is therefore not necessary for the report to include “the at least one multiplexing capability condition” when the report may be broadly reasonably interpreted as including “at least one multiplexing capability of the first node.” Because the multiplexing technique of the IAB node may be broadly reasonably interpreted as at least one multiplexing capability of the first node, it is therefore not necessary for the prior art to teach the claimed elaboration on the at least one multiplexing capability condition. However, the Examiner would like to note that Choi teaches the use of Spatial Division Multiplexing (SDM) with uses beams for transmission. A person having ordinary skill in the art would understand transmission/reception via SDM to be conditioned on beams the IAB node is capable of using for SDM; Choi; Figs. 3-5; [0003]-[0005], [0010], [0045], [0059]).	Regarding claims 8, 28, and 41, Choi teaches the limitations of claims 4, 26, and 37 respectively.	Choi further teaches the at least one processor is further configured to: 	receive, from the CU, one or more resource conditions for using allocated resources of the semi-(As can be seen in at least Fig. 6 and its corresponding description, the DU of IAB node #1 may be allocated with a specific time resource as a soft type from the CU or with a specific time resource as a hard type from the CU along with instructions to use such resources explicitly or implicitly based on whether certain conditions are satisfied. As is also described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The IAB node may thus be broadly reasonably interpreted as receiving, from the CU, one or more resource conditions for using allocated resources of the semi-static resource allocation; Choi; Figs. 3-6; [0079], [0090]-[0094]); 	wherein the communicating with the second node is based on the one or more resource conditions (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 9 and 42, Choi teaches the limitations of claims 8 and 41 respectively.	Choi further teaches the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for communicating with the second node (As is described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for the communication of the first node with the second node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 10 and 43, Choi teaches the limitations of claims 8 and 41 respectively.	Choi further teaches the first node is a parent node and the second node is a child node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 11 and 44, Choi teaches the limitations of claims 10 and 43 respectively.	Choi further teaches the allocated resources comprise one of hard resources or soft resources (As can be seen in at least Fig. 6 and its corresponding description, the allocated resources comprise one of hard resources or soft resources; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 12 and 45, Choi teaches the limitations of claims 8 and 41 respectively.	Choi further teaches the first node is a child node and the second node is a parent node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 14, 30, 47, and 58, Choi teaches a method, computer-readable medium storing computer executable code (The functionality of the base station including the CU may be implemented using a processor that executes instructions stored in memory; Choi; Figs. 3-5 and 9; [0033], [0110]-[0111]), and an apparatus for wireless communication, the apparatus being a central unit (CU) (A base station including a central unit (CU); Choi; Figs. 3-5 and 8; [0010], [0110]-[0111]), comprising: 	a memory (The functionality of the base station including the CU may be implemented using a processor; Choi; Figs. 3-5 and 8; [0033], [0110]-[0111]); and 	at least one processor coupled to the memory (The functionality of the base station including the CU may be implemented using a processor that executes instructions stored in memory, and such a memory may be broadly reasonably interpreted as being coupled to the processor. The Examiner would also like to note that such a processor and memory may also be broadly reasonably interpreted as the corresponding structure for all of the means plus function limitations recited in independent claim 30; Choi; Figs. 3-5 and 9; [0033], [0110]-[0111]) and configured to: 		receive a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node (As can be seen in at least paragraph [0059], capability information including an indication of the multiplexing technique of the IAB node (i.e., at least one multiplexing capability of the first node) may be transmitted from the IAB node to the base station. As can be seen in at least paragraph [0010], the base station may include a central unit (CU). The CU may thus be broadly reasonably interpreted as receiving a report from a first node, wherein the report includes at least one multiplexing capability of the first node or includes at least one multiplexing capability condition for the at least one multiplexing capability of the first node; Choi; Figs. 3-5; [0010], [0059]); and 		transmit to the first node a semi-static resource allocation based on the at least one multiplexing capability for communication of the first node with a second node (As can be seen in at least paragraph [0010], an IAB node may receive a message allocating at least one resource to be used by the IAB node from a base station that may include a CU. As can be seen in at least Figs. 3-6, such resources may be used for communication with a second node (e.g., IAB node 303, 403, 503, or #2). As can be seen in at least paragraph [0059], resources may be allocated based on the multiplexing capability received from the IAB node. The CU may thus be broadly reasonably interpreted as transmitting a semi-static resource allocation to the first node based on the at least one multiplexing capability for communication of the first node with a second node; Choi; Figs. 3-6; [0010], [0059]); 		wherein the at least one multiplexing capability comprises at least one of Spatial Division Multiplexing (SDM) or Frequency Division Multiplexing (FDM) (As can be seen in at least paragraph [0059], multiplexing techniques may include SDM and FDM; Choi; Figs. 3-5; [0010], [0059]), and wherein the SDM includes at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD) (As can be seen in at least paragraph [0045], the IAB node has unidirectional transmission/reception characteristics (i.e., half duplex constraint). The multiplexing technique being used (e.g., SDM) may thus be broadly reasonably interpreted as including at least one of SDM Full Duplex (SDM FD) or SDM Half-Duplex (SDM HD); Choi; Figs. 3-5; [0010], [0045], [0059]); and 		wherein the at least one multiplexing capability is with respect to one or more transmission direction combinations of the first node (As can be seen in at least paragraphs [0045]-[0046] and Fig. 5, the multiplexing technique may be with respect to transmission in the uplink direction (uplink data from the MT of the IAB node to the DU of the parent IAB node) or the downlink direction (downlink data from the DU of the IAB node to the MT of the child IAB node). The at least one multiplexing capability may thus be broadly reasonably interpreted as being with respect to one or more transmission direction combinations of the first node; Choi; Figs. 3-5; [0010], [0045]-[0046], [0059], [0079]).	Regarding claims 15 and 48, Choi teaches the limitations of claims 14 and 47 respectively.	Choi further teaches the first node includes a mobile terminal (MT) and a distributed unit (DU) (As can be seen for instance in at least Fig. 5, the IAB node may include a MT and a DU; Choi; Figs. 3-5; [0010], [0078]-[0079]), and wherein the one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception (As can be seen in at least Fig. 5, one or more transmission direction combinations comprise at least one of MT transmission and DU transmission, MT transmission and DU reception, MT reception and DU transmission, or MT reception and DU reception; Choi; Figs. 3-5; [0010], [0078]-[0079]).	Regarding claims 16, 31, and 49, Choi teaches the limitations of claims 14, 30, and 47 respectively.	Choi further teaches the at least one processor is further configured to: 	transmit to the second node an indication of the at least one multiplexing capability or the at least one multiplexing capability condition (As can be seen in at least paragraph [0059], higher IAB nodes transmit the multiplexing technique for initial access to lower IAB nodes. The CU may thus be broadly reasonably interpreted as transmitting an indication of the at least one multiplexing capability or the at least one multiplexing capability condition to the second node via the first node; Choi; Figs. 3-6; [0010], [0059]).	Regarding claims 17 and 50, Choi teaches the limitations of claims 14 and 47 respectively.(The Examiner would like to note that the independent claims require that the report include at least one multiplexing capability of the first node or at least one multiplexing capability condition for the at least one multiplexing capability of the first node in the alternative. It is therefore not necessary for the report to include “the at least one multiplexing capability condition” when the report may be broadly reasonably interpreted as including “at least one multiplexing capability of the first node.” Because the multiplexing technique of the IAB node may be broadly reasonably interpreted as at least one multiplexing capability of the first node, it is therefore not necessary for the prior art to teach the claimed elaboration on the at least one multiplexing capability condition. However, the Examiner would like to note that Choi teaches the use of Spatial Division Multiplexing (SDM) with uses beams for transmission. A person having ordinary skill in the art would understand transmission/reception via SDM to be conditioned on beams the IAB node is capable of using for SDM; Choi; Figs. 3-5; [0003]-[0005], [0010], [0045], [0059]).	Regarding claims 18, 32, and 51, Choi teaches the limitations of claims 14, 30, and 47 respectively.	Choi further teaches the at least one processor is further configured to: 	transmit, to the first node, one or more resource conditions for using allocated resources of the semi-static resource allocation (As can be seen in at least Fig. 6 and its corresponding description, the DU of IAB node #1 may be allocated with a specific time resource as a soft type from the CU or with a specific time resource as a hard type from the CU along with instructions to use such resources explicitly or implicitly based on whether certain conditions are satisfied. As is also described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The CU may thus be broadly reasonably interpreted as transmitting, to the IAB node, one or more resource conditions for using allocated resources of the semi-static resource allocation; Choi; Figs. 3-6; [0079], [0090]-[0094]); 	wherein the communication of the first node with the second node is based on the one or more resource conditions (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 19 and 52, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the one or more resource conditions indicate whether the allocated resources are conditional or unconditional for the communication of the first node with the second node (As is described for instance in at least paragraph [0079], “soft” resources may or may not be available to the MT (i.e., such resources are conditional) and “hard” resources are always used between the DU and the MT (i.e., such resources are unconditional). The one or more conditions associated with the allocation of soft and hard resources and the associated conditions may thus be broadly reasonably interpreted as indicating whether the allocated resources are conditional or unconditional for the communication of the first node with the second node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 20 and 53, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the first node is a parent node and the second node is a child node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the parent node with respect to the allocated resources for communicating with the child node; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 21 and 54, Choi teaches the limitations of claims 20 and 53 respectively.	Choi further teaches the allocated resources comprise one of hard resources or soft resources (As can be seen in at least Fig. 6 and its corresponding description, the allocated resources comprise one of hard resources or soft resources; Choi; Figs. 3-6; [0079], [0090]-[0094]).	Regarding claims 22 and 55, Choi teaches the limitations of claims 18 and 51 respectively.	Choi further teaches the first node is a child node and the second node is a parent node (As can be seen in at least Figs. 3-5 and their corresponding descriptions, the first node (e.g., IAB node 302, 402, or 502) is a parent node and the second node (e.g., IAB node 303, 403, or 503) is a child node; Choi; Figs. 3-5; [0010], [0059], [0090]-[0094]), and wherein the one or more resource conditions identify at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node (As can be seen in at least Fig. 6 and its corresponding description, the communication based on the conditions is performed between IAB node #1 and IAB node #2. Such conditions controlling communication between both nodes may thus be broadly reasonably interpreted as controlling the “expected behavior” of both nodes with regard to such communication. Such conditions may thus be broadly reasonably interpreted as identifying at least one expected behavior of the child node with respect to the allocated resources for communicating with the parent node; Choi; Figs. 3-6; [0079], [0090]-[0094]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 25, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) in view of Novlan et al. (US 2020/0107383, Novlan hereinafter, provided by Applicant).	Regarding claims 3, 25, and 36, Choi teaches the limitations of claims 1, 24, and 34 respectively.	Choi further teaches one or more beams for communicating with the second node (SDM transmission includes the use of beams for transmission. Because transmission may be performed via SDM between the first and second node (as can be seen for instance in at least Figs. 3-6), one or more beams may be broadly reasonably interpreted as being used for communicating with the second node; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).	However, Choi does not specifically disclose the at least one processor is further configured to: 	perform a local interference measurement of one or more beams for communicating with the second node; and 	wherein the report includes the local interference measurement.	Novlan teaches the at least one processor is further configured to: 	perform a local interference measurement of one or more beams for communicating with the second node (An IAB node may perform radio resource measurement that comprises a beam management measurement for communicating with another IAB node, wherein the measurement may be reported back to the system for beam selection. Such a beam measurement may be broadly reasonably interpreted as a local interference measurement of one or more beams for communicating with the second node; Novlan; Figs. 4 and 10-11; [0080]-[0081]); and 	wherein the report includes the local interference measurement (The IAB node may report the results of the performed measurement (i.e., the local interference measurement) such that the system may perform beam selection; Novlan; Figs. 4 and 10-11; [0080]-[0081]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan with the teachings as in Choi. The motivation for doing so would have been to optimize transmission by selecting optimal transmission beams based on measurements (Novlan; [0080]-[0081]).	Regarding claims 6 and 39, Choi teaches the limitations of claims 3 and 36 respectively.	Choi further teaches the at least one multiplexing capability is for SDM HD (As can be seen in at least paragraph [0045], the IAB node has unidirectional transmission/reception characteristics (i.e., half duplex constraint). The multiplexing technique being used (e.g., SDM) may thus be broadly reasonably interpreted as being for SDM HD; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]), and the one or more beams comprise a plurality of transmission beams of the first node or a plurality of reception beams of the first node (Beams used for SDM transmission between a node such as IAB node 402 and both child node 403 and UE 404 may be broadly reasonably interpreted as comprising a plurality of transmission beams (i.e., at least one for child node 403 and UE 404) as well as a plurality of reception beams (i.e., at least one for child node 403 and UE 404); Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).
Claims 4-5, 26-27, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) and Novlan et al. (US 2020/0107383, Novlan hereinafter, provided by Applicant) in view of Stirling-Gallacher et al. (US 2019/0021084, Stirling-Gallacher hereinafter, provided by Applicant).	Regarding claims 4, 26, and 37, Choi and Novlan teach the limitations of claims 3, 25, and 36 respectively.	Choi further teaches the one or more beams comprise a transmission beam and a reception beam of the first node (SDM transmission includes the use of beams for transmission. Because transmission may be performed via SDM between the first and second node (as can be seen for instance in at least Figs. 3-6), one or more beams including a transmission beam and a reception beam may be broadly reasonably interpreted as being used for communicating with the second node; Choi; Figs. 3-5; [0003], [0010], [0045], [0059]).	However, Choi and Novlan do not specifically disclose the at least one multiplexing capability is for SDM FD.	Stirling-Gallacher teaches the at least one multiplexing capability is for SDM FD (An IAB node may be configured with SDM full duplex capability; Stirling-Gallacher; Fig. 11; [0111]).(Stirling-Gallacher; Fig. 11; [0111]).	Regarding claims 5, 27, and 38, Choi, Novlan, and Stirling-Gallacher teach the limitations of claims 4, 26, and 37 respectively.	Novlan further teaches the at least one processor is further configured to modify at least one of the transmission beam or the reception beam based on the local interference measurement (An IAB node may perform radio resource measurement that comprises a beam management measurement for communicating with another IAB node, wherein the measurement may be reported back to the system for beam selection. Such a beam measurement may be broadly reasonably interpreted as a local interference measurement of one or more beams for communicating with the second node. Such selection of a new beam after such measurements are reported may be broadly reasonably interpreted as modifying at least one of the transmission beam or the reception beam based on the local interference measurement; Novlan; Figs. 4 and 10-11; [0080]-[0081]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan with the teachings as in Choi. The motivation for doing so would have been to optimize transmission by selecting optimal transmission beams based on measurements (Novlan; [0080]-[0081]).
Claims 13, 23, 29, 33, 46, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0146025, Choi hereinafter, provided by Applicant) in view of Novlan et al. (US 2020/0349079, Novlan ‘079 hereinafter, provided by Applicant).	Regarding claims 13, 29, and 46, Choi teaches the limitations of claims 4, 26, and 37 (An IAB node may inform the parent node of available or requested downlink/uplink resources, using for instance an uplink control message (e.g., PUCCH), RACH preamble or message, buffer status request (BSR) signaling, or DFSC. Such a request for resource reconfiguration may be broadly reasonably interpreted as a change request transmitted to the parent node (i.e., the CU) to modify the semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]); 	wherein the at least one multiplexing capability is enabled based on the modified semi-static resource allocation (As can be seen for instance in at least Figs. 6-8, the multiplexing capability may be based on the resource modification. At least one multiplexing capability may thus be broadly reasonably interpreted as being enabled based on the modified semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan ‘079 with the teachings as in Choi. The motivation for doing so would have been to increase performance by allowing nodes to request and use resources that are available for transmission (Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Regarding claims 23, 33, and 56, Choi teaches the limitations of claims 14, 30, and 47 respectively.	However, Choi does not specifically disclose the at least one processor is further configured to: (An IAB node may inform the parent node of available or requested downlink/uplink resources, using for instance an uplink control message (e.g., PUCCH), RACH preamble or message, buffer status request (BSR) signaling, or DFSC. Such a request for resource reconfiguration may be broadly reasonably interpreted as a change request transmitted to the parent node (i.e., the CU) to modify the semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]); 	wherein the at least one multiplexing capability is enabled for the first node based on the modified semi-static resource allocation (As can be seen for instance in at least Figs. 6-8, the multiplexing capability may be based on the resource modification. At least one multiplexing capability may thus be broadly reasonably interpreted as being enabled based on the modified semi-static resource allocation; Novlan ‘079; Figs. 6-8; [0044]-[0046]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Novlan ‘079 with the teachings as in Choi. The motivation for doing so would have been to increase performance by allowing nodes to request and use resources that are available for transmission (Novlan ‘079; Figs. 6-8; [0044]-[0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474